Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 11, 2010 (except for Notes 5, 15 and 17, as to which the date is March 9, 2011) with respect to the consolidated financial statements and schedule included in the Annual Report of Standard Motor Products, Inc. and subsidiaries on Form 10-K for the year ended December 31, 2011. We hereby consent to the incorporation by reference of said reports in the Registration Statements of Standard Motor Products, Inc. and subsidiaries on Form S-3 (File No. 333-161101, effective October 5, 2009, and Forms S-8 (File No. 333-134239, effective May 18, 2006, and File No. 333-125600, effective June 7, 2005). /s/ GRANT THORNTON LLP New York, New York March 9, 2012
